Citation Nr: 1243899	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine, to include degenerative disc disease.

2.  Entitlement to service connection for a disability of the cervical spine, to include degenerative disc disease.

3.  Entitlement to service connection for a bilateral lower extremity disability, to include peripheral neuropathy of the lower extremities. 

4.  Entitlement to service connection for a bilateral foot disability, to include bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to January 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in June 2008, and a substantive appeal was timely received in September 2008.

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

A review of the Virtual VA paperless claims processing system includes a questionnaire regarding military service dated in July 2009 and VA progress notes from 2007 and 2008.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

In May 2010 and March 2012, the Board remanded the issues for further development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic disability of the lumbar spine, to include degenerative disc disease, in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.

2.  The Veteran did not exhibit a chronic disability of the cervical spine, to include degenerative disc disease, in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.

3.  The Veteran did not exhibit a chronic bilateral lower extremity disability, to include peripheral neuropathy, in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.

4.  The Veteran did not exhibit a chronic bilateral foot disability, to include bilateral hallux valgus, in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  A disability of the lumbar spine, to include degenerative disc disease, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  A disability of the cervical spine, to include degenerative disc disease, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  A bilateral lower extremity disability, to include peripheral neuropathy, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  A bilateral foot disability, to include bilateral hallux valgus, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2006 in which the RO advised the appellant of the evidence needed to substantiate his claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records and VA medical records.  

The Board notes that VA requested medical records through the National Personnel Records Center (NPRC) from the Veteran's reported hospitalization at the Balboa Naval Hospital.  In March 2012, the NPRC notified VA that these records are not available for review.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in December 2010.  The Board finds that the resulting opinion is adequate for the purpose of determining the claims decided herein.  The December 2010 examination report reflects that the examiner reviewed the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the December 2010 VA examination report in this case provides an adequate basis for a decision.   

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more during a period of war or after December 31, 1946, service connection may also be granted for chronic disabilities, such as arthritis or organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has claimed entitlement to service connection for disabilities of the lumbar spine, cervical spine, bilateral lower extremities, and bilateral feet.  The back and neck claims include contentions of degenerative disc disease, while the lower extremity claim includes contentions of peripheral neuropathy.  The foot disorder claim involves contentions of hallux valgus.

In his September 2006 claim, the Veteran expressly reported that his arthritis of the back, neck, and feet and his neuropathic pain began in 1996.

In his November 2007 notice of disagreement, the Veteran reported that his back disability resulted from falling off of the obstacle courses in basic training and his foot condition resulted from having to march harder so that the drill sergeants could hear his footsteps.  He has subsequently testified at his March 2010 Board hearing that his back was injured when he was trampled across and was stomped on by a drill instructor.  He has reported that he was assigned to the Medical Rehabilitative Platoon at Camp Pendleton and later reported that he was hospitalized at the Balboa Naval Hospital.

The Veteran's service treatment records contain an August 1972 pre-induction examination report reflecting that the Veteran's spine, feet, and lower extremities were clinically normal on examination.  An October 1972 service treatment record reflects that the Veteran complained of low back pain and reported a history of back injury; however, x-rays of the back were negative and the back examination was otherwise normal.  

The Veteran's post-service medical records reflect that he began receiving treatment at VA for his medical conditions in August 2005.  These records reflect that he has been diagnosed with all of the disabilities at issue in this case.  Radiology reports from October 2005 list findings of moderate hallux valgus, diffuse degenerative changes, and calcaneal spurs of the feet; mild degenerative changes of the lumbar spine; and moderate degenerative changes of the cervical spine.  An August 2006 sensory examination notes decreased sensation in sock patterns distally in the lower extremities and includes an assessment of diabetic neuropathy.

The Veteran's VA medical records also contain several statements concerning pertinent medical history that were made by the Veteran in the course of obtaining treatment.  A November 2005 record notes that the Veteran reported that he injured his neck and low back in a motor vehicle accident in 1995, and that he was involved in another motor vehicle accident one year ago.  An August 2006 record notes that the Veteran reported having suffered bilateral first metatarsophalangeal fractures more than 20 years earlier.  He reported that his back pain started many years ago without a specific injury.  A May 2006 record expressly notes that the Veteran's "lack of sugar control may be contributing to neuropathy symptoms."  

Numerous VA medical records, including those from May 2006, characterize the Veteran's lower extremity complaints as diabetic neuropathy.  The record consistently reflects that the Veteran has been noncompliant with his diabetes treatment.  

The Veteran testified at his March 2010 Board hearing that, while he his reported injuries caused him pain during service, he did not seek treatment right away following service because he "really didn't have any problems.  I don't think I went right away."   

The Veteran underwent a VA examination in December 2010.  At the examination, the Veteran reported that his back, neck, and heel pain began in the 1970s when he fell off of a rope climb while training and injured his back, neck, and heels.  He described having been put in traction and treated conservatively at Balboa Naval Hospital, and was then placed in medical rehabilitation for three weeks.  He was subsequently sent home on hardship leave and discharged.  He reported that his symptoms have progressively worsened since onset.  He reported diffuse pain in the posterior of his neck and lower back.  He reported having a history of a burning sensation over his lower extremities, which he was told is due to his diabetes.

Following physical examination of the Veteran, including x-rays, the examiner diagnosed (1) arthritis and degenerative disc disease of the cervical spine, (2) mild degenerative disc disease of the lumbar spine, (3) arthritis of the feet, and (4) peripheral neuropathy of the lower extremities.  The examiner opined that each of these conditions is less likely as not caused by or a result of military service.  The examiner noted that the cervical spine, lumbar spine, and bilateral foot disabilities were consistent with the aging process (specifically noting that the Veteran's foot arthritis is in the usual distribution that occurs as a result of the aging process), and that no trauma to correlate with the Veteran's reported in-service injury was noted in the claims file.  The examiner opined that the peripheral neuropathy is consistent with that of a diabetic peripheral neuropathy in that it is in a stocking distribution and is not dermatomal.  The Veteran's diabetes has not been under good control, and he has progressed to being on insulin.  The examiner noted that the Veteran's diabetes is a separate and unrelated condition from his arthritis and degenerative disc disease conditions. 

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner was a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, this opinion is based in part on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  It also provides persuasive rationale, specifically noting that the degenerative disc disease and arthritis disabilities that were found on examination are consistent with the normal aging process, while the peripheral neuropathy pattern was consistent with diabetic neuropathy.

With respect to the peripheral neuropathy claim, the Board notes that the Veteran himself does not appear to be linking his peripheral neuropathy to an in-service event, disease, or injury.  Rather, he appears to agree with the conclusion that has been reached by the VA examiner and his regular medical treatment providers that his peripheral neuropathy is related to his poorly-controlled diabetes mellitus.  Because service connection is not in effect for diabetes mellitus, and the Veteran has expressly declined to appeal the November 2006 denial of service connection for diabetes mellitus, service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the remaining claims, the Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his reported in-service neck, back, and foot disabilities and his reported in-service injuries.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this case, the Veteran is competent to establish a continuity of symptomatology since service by asserting that he experienced back, neck, and foot pain during service and has experienced such symptoms ever since service.  He offered such a medical history during his December 2010 VA examination.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In this case, the Board finds that the Veteran has given too many inconsistent statements concerning the approximate onset of his back, neck, foot, and leg symptoms to establish continuity of symptomatology.  Specifically, the Board notes that, when he first filed his claim in September 2006, the Veteran originally estimated that his symptoms had their onset in 1996.  In November 2005, when reporting his pertinent medical history, the Veteran did not report having suffered neck and back injuries in service, but he did report having suffered neck and back injuries during intercurrent motor vehicle accidents in 1995 and 2004.  Finally, the Veteran stated at his March 2010 hearing that he did not seek treatment right after his separation from service because he was not having any problems.  Thus, the Board finds no probative value in the Veteran's December 2010 assertion that his symptoms originated in service and have progressively worsened ever since.  In light of the above, the Board finds that there is no credible evidence of an in-service back, neck, or foot injury.  

Aside from continuity of symptomatology, the Board finds that service connection cannot be established for the above conditions based on a finding of a medical nexus to service.  As noted above, the December 2010 VA examiner expressly found no nexus between any of the claimed disabilities and service.  The Veteran, as a layperson, is not competent to attribute current arthritis, hallux valgus, and degenerative disc disease to injuries that he claims occurred more than 20 years earlier.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's disabilities of the lumbar spine, cervical spine, bilateral lower extremities, and feet and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a disability of the lumbar spine, a disability of the cervical spine, a bilateral lower extremity disability, and a bilateral foot disability is not warranted.


ORDER

Entitlement to service connection for disability of the lumbar spine, to include degenerative disc disease, is denied.

Entitlement to service connection for a disability of the cervical spine, to include degenerative disc disease, is denied.

Entitlement to service connection for a bilateral lower extremity disability, to include peripheral neuropathy of the lower extremities, is denied.

Entitlement to service connection for a bilateral foot disability, to include bilateral hallux valgus, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


